

116 HR 5399 IH: Locality Pay Equity Act of 2019
U.S. House of Representatives
2019-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5399IN THE HOUSE OF REPRESENTATIVESDecember 11, 2019Mr. Cartwright (for himself, Mr. Cole, and Ms. Brownley of California) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to limit the number of local wage areas allowable within a
			 General Schedule pay locality.
	
 1.Short titleThis Act may be cited as the Locality Pay Equity Act of 2019. 2.Limiting the number of local wage areas defined within a General Schedule pay locality (a)Local wage area limitationSection 5343(a) of title 5, United States Code, is amended—
 (1)in paragraph (1)(B)(i), by striking (but such and all that follows through are employed); (2)in paragraph (4), by striking and after the semicolon;
 (3)in paragraph (5), by striking the period after Islands and inserting ; and; and (4)by adding at the end the following:
					
 (6)the Office of Personnel Management shall define not more than 1 local wage area within a pay locality, except that this paragraph shall not apply to the pay locality designated as Rest of United States..
 (b)General Schedule pay locality definedSection 5342(a) of title 5, United States Code, is amended— (1)in paragraph (2)(C), by striking and after the semicolon;
 (2)in paragraph (3), by striking the period after employee and inserting ; and; and (3)by adding at the end the following:
					
 (4)pay locality has the meaning given that term under section 5302.. 3.RegulationsThe Director of the Office of Personnel Management shall prescribe any regulations necessary to carry out the purpose of this Act, including regulations to ensure that the enactment of this Act shall not have the effect of reducing any rate of basic pay payable to any individual who is serving as a prevailing rate employee (as defined under section 5342(a)(2) of title 5, United States Code).
 4.ApplicabilityThe amendments made by this Act shall apply on and after the first day of the first full pay period beginning at least 180 days after the date of enactment of this Act.
		